                                           Case 2:20-cv-02102-EFB Document 9 Filed 10/20/20 Page 1 of 2
                                                                                                                  Oct 20 2020
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                      UNITED STATES DISTRICT COURT
                                   9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     THADDEUS KEITH BONNER,                            Case No. 20-cv-06205 NC (PR)
                                  12                    Petitioner,                        ORDER OF TRANSFER
Northern District of California
 United States District Court




                                  13             v.

                                  14     P. COVELLO,
                                  15                    Respondent.
                                  16

                                  17          Petitioner, a state prisoner incarcerated at Mule Creek State Prison and proceeding
                                  18   pro se, seeks federal habeas review pursuant to 28 U.S.C. § 2254. See Dkt. No. 1 at 1. In
                                  19   the underlying federal habeas petition, Petitioner challenges prison conditions which puts
                                  20   him at a substantial risk of serious harm and death due to COVID-19. See id at 6.
                                  21          Venue is proper in a habeas action in either the district of conviction or the district
                                  22   of confinement. 28 U.S.C. § 2241(d). But the district of confinement is the preferable
                                  23   forum to review the execution of a sentence. See Habeas L.R. 2254-3(a); Dunne v.
                                  24   Henman, 875 F.2d 244, 249 (9th Cir. 1989). Because Mule Creek State Prison is located
                                  25   in Ione, California, which lies within the Eastern District of California, the Court orders
                                  26   that, pursuant to 28 U.S.C. § 1404(a) and Habeas Local Rule 2254-3(b), and in the interest
                                  27   of justice, this petition be transferred to the United States District Court for the Eastern
                                  28   Case No. 20-cv-06205 NC (PR)
                                       ORDER OF TRANSFER

                                                                                       1
                                           Case 2:20-cv-02102-EFB Document 9 Filed 10/20/20 Page 2 of 2


                                   1
                                       District of California.
                                   2
                                              Accordingly, this case is TRANSFERRED to the United States District Court for
                                   3
                                       the Eastern District of California, the district in which Petitioner is currently confined. See
                                   4
                                       28 U.S.C. § 1404(a); Habeas L.R. 2254-3(b)(2). The Clerk shall terminate any pending
                                   5
                                       motions and transfer the entire file to the Eastern District of California.
                                   6
                                                                                                    ISTRIC
                                   7
                                              IT IS SO ORDERED.
                                                                                               TES D      TC
                                                                                             TA
                                                     October 20, 2020




                                                                                                                       O
                                                                                        S
                                       DATED:




                                                                                                                        U
                                   8




                                                                                       ED




                                                                                                                         RT
                                                                                  NATHANAEL M. COUSINS




                                                                                   UNIT
                                                                                              TED
                                   9                                                      GRAN MAGISTRATE JUDGE
                                                                                  UNITED STATES




                                                                                                                                R NIA
                                  10
                                                                                                                            s
                                                                                                                M. Cousin
                                  11                                               NO        Judge Na
                                                                                                      thanael




                                                                                                                                FO
                                                                                    RT




                                                                                                                            LI
                                  12                                                   H
                                                                                            ER




                                                                                                                       A
Northern District of California




                                                                                                                        C
 United States District Court




                                                                                                 N                 F
                                  13                                                                 D IS T IC T O
                                                                                                           R
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No. 20-cv-06205 NC (PR)
                                       ORDER OF TRANSFER

                                                                                        2
